Citation Nr: 1225696	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran has not had hearing loss in either ear for VA compensation purposes at any point during the pendency of the claim or appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(22), (24), 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309(a), 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the remaining issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a February 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  Also, the Veteran was provided a VA audiology examination in May 2008.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was performed by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  And while the examination report ordinarily should have addressed the effects of the Veteran's claimed hearing loss on his daily activities and overall functioning, see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), any failure to do so was not prejudicial to the Veteran in this case because, as discussed below, the Veteran does not have a hearing loss disability for VA compensation purposes.  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available yet absent from the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

In this case, the Veteran asserts that he suffers current bilateral hearing loss as the result of noise exposure during service.  The Veteran's DD Form 214 (Report of Separation from Active Duty) indicates that his military specialty was Sonar Technician.  Even if the Board were to concede noise exposure in service, however, the claim would nonetheless be denied, considering the pertinent evidence in light of the governing legal authority.  

Service treatment records reflect no complaints of, or findings pertinent to, any hearing loss of either ear.  They further reflect that, on his induction into service in March 1980, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
0
0
LEFT
5
5
10
5
0

Audiometric testing noted in the report of the Veteran's February 1984 examination for separation from service revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
-10
5
0
-5
LEFT
0
0
10
0
-5

The Board notes that the Veteran also received audiometric testing during service.  However, in each test the auditory threshold in none of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz was 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 decibels or greater, and speech recognition scores using the Maryland CNC Test were not less than 94 percent for either ear.  See 38 C.F.R. § 3.385 (2011).  

The only audiometric test results of record following the Veteran's March 1984 separation from service are contained in the reports of a May 2008 VA examination.  Audiometric testing at the time of the May 2008 VA examination revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
10
10
5
LEFT
5
10
10
5
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The audiologist diagnosed no hearing loss and concluded that the Veteran's bilateral hearing was clinically normal.  

Given the evidence of record, including the only post-service audiological evaluation results, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.  The auditory threshold in none of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz was 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 decibels or greater, and speech recognition scores using the Maryland CNC Test were not less than 94 percent for either ear.  See 38 C.F.R. § 3.385 (2011).  The Board acknowledges that the Veteran may believe that he has hearing loss.  However, the competent, persuasive evidence reflects that the Veteran does not have, and has not had at any point during the pendency of the claim or appeal, the disability for which service connection is sought.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


